In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-20-00055-CV
                 ___________________________

SALLY BRYAN, INDIVIDUALLY AND AS WRONGFUL DEATH BENEFICIARY
 OF GERALDINE HARPER AND AS PERSONAL REPRESENTATIVE OF THE
       ESTATE OF GERALDINE HARPER, DECEASED, Appellant

                                 V.

 SAGORA SENIOR LIVING, INC., D/B/A WATERVIEW SENIOR LIVING,
  WATERVIEW ASSISTED LIVING, AND THE COVE AT WATERVIEW,
                          Appellee


              On Appeal from the 342nd District Court
                      Tarrant County, Texas
                  Trial Court No. 342-290948-17


                Before Kerr, Bassel, and Wallach, JJ.
                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered appellant’s “Motion to Dismiss.” We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                        Per Curiam

Delivered: March 26, 2020




                                            2